DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention III (claims 15-25) in the reply filed on 12/14/2020 is acknowledged. Non-elected claims 1-14 and 26-28 are canceled. Claims 15-25 remain pending for examination.

Abstract
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“object agitator” in claims 15, 24;
“controller” in claims 16-19, 21-23, 25;
“identifier reader” in claim 17;
“usage monitor” in claim 18;
“wash cycle parameter generator” in claim 19;
“liquid agitator” in claim 21;
“pneumatic pressure supply” in claim 24.

“object agitator” is interpreted as requiring the structure(s) of a rotor (see claim 20), and equivalents thereof;
“controller” is interpreted as requiring the structure(s) of a computer (see pg 15 line 19-20) or a programmable electronic device, and equivalents thereof;
“identifier reader” is interpreted as requiring the structure(s) of bar code reader, NFC reader, RFID reader, OCR reader, magnetic strip reader (see pg 6 line 16-21, pg 15 line 11-12), and equivalents thereof;
“liquid agitator” is interpreted as requiring the structure(s) of a sonicator (see pg 16 line 8-9), and equivalents thereof;
“pneumatic pressure supply” is interpreted as requiring the structure(s) of air compressor, compressed air vessel (see pg 14 line 25-27), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objection
In claim 18 line 2, the word “based” should be changed to “based on.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a valve operatively associated therewith” in line 8. It’s unclear what “therewith” refers to: the drain line, the wash vessel, or the reservoir. For examination purpose, it’s interpreted as referring to the drain line. 
This rejection also applies to claim 24 (reciting the same).
Claim 15 recites “a pump operatively associated therewith” in line 10. It’s unclear what “therewith” refers to: the fill line, the wash vessel, or the reservoir. For examination purpose, it’s interpreted as referring to the fill line. 
This rejection also applies to claim 24 (reciting the same).
Claim 15 recites “an elevator drive operatively associated therewith” in line 14-15. It’s unclear what “therewith” refers to: the elevator, the agitator, the wash vessel, or the elevator drive. For examination purpose, it’s interpreted as referring to the elevator. 
This rejection also applies to claim 24 (reciting the same).
Claim 16 recites a controller operatively associated with said valve and said pump (line 2). But the valve and the pump are optional (see claim 15, the drain line “optionally having a 
Claim 21 recites the limitation "said controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The controller is not recited in claim 15 but in claim 16.
Claim 21 contains an ambiguity: it’s unclear if the controller is an optional component of the apparatus, or the controller is optionally associated with the liquid agitator. For examination purpose, it’s interpreted as the controller is optionally associated with the liquid agitator.
Claim 22 recites the limitation "said controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The controller is not recited in claim 15 but in claim 16.
Claim 22 contains an ambiguity: it’s unclear if the controller is an optional component of the apparatus, or the controller is optionally associated with the fill sensor. For examination purpose, it’s interpreted as the controller is optionally associated with the fill sensor.
Claim 23 recites “a docking valve operatively associated therewith” in line 3. It’s unclear what “therewith” refers to: the docking line or the reservoir. For examination purpose, it’s interpreted as referring to the docking line. 
Claim 25 recites the limitation "said controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The controller is not recited in claim 24.
Claims 17 and 20 are rejected because they depend on a claim rejected under 35 USC 112.
Claim limitation “usage monitor” (in claim 18) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 
Claim limitation “wash cycle parameter generator” (in claim 19) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It’s unclear if “usage monitor” is a piece of hardware or software, and the written description does not provide sufficient detail regarding the structure of “wash cycle parameter generator.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over KATOU (US Publication 20080087298).
Regarding claim 15, KATOU teaches an apparatus (cleaning block 2, fig. 2 & 6, para. 0034, 0051).
As a preliminary matter, the preamble is non-limiting. That’s because the phrase “useful for washing residual resin from the surface of an object produced by stereolithography, which object is adhered to a carrier platform” only recites the purpose of intended use of the claimed invention, and the body of claim 15 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II).
KATOU’s apparatus (cleaning block 2) comprises: 
(a) a wash vessel (vessel 200, fig. 2 & 6, para. 0051); 
(b) a reservoir (vessel 203, fig. 2 & 6, para. 0052) positioned below said wash vessel (below vessel 200, para. 0052, fig. 2 & 6); 
(c) a drain line connecting said wash vessel to said reservoir (see fig. 6, downward arrow indicating a drain line from vessel 200 to vessel 203); 
(d) a fill line connecting said reservoir to said wash vessel (see fig. 6, upward arrow indicating a fill line from vessel 203 to vessel 200), said fill line having a pump operatively associated therewith (see fig. 6, pump 205 connected to the fill line); 
(e) an object agitator (rotary arm 208, fig. 2 & 6, para. 0053-54), said object agitator having an agitator drive operatively associated therewith (rotary arm 208 connected to arm rotating motor 209, fig. 2 & 6, para. 0054); 
(f) an elevator (swing mechanism 210, fig. 2 & 6, para. 0054) operatively associated with said agitator (connected to rotary arm 208, fig. 2 & 6), said elevator having an elevator drive 
The phrase “configured to receive said object adhered to said carrier platform” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural limitation. KATOU’s wash vessel (vessel 200) is fully capable of performing this function.
The phrase “configured to contain at least sufficient wash liquid to fill said wash vessel” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural limitation. KATOU’s reservoir (vessel 203) is fully capable of performing this function.
The phrase “on which said carrier platform can be mounted” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural limitation. KATOU’s object agitator (rotary arm 208) is fully capable of performing this function.
The phrase “configured to lower said carrier platform into said wash vessel” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural limitation. KATOU’s elevator (swing mechanism 210) is fully capable of performing this function.
Regarding claim 20, KATOU teaches the apparatus of claim 15. KATOU teaches wherein said object agitator (rotary arm 208) comprises a rotor (arm rotating motor 209, para. 0054).
Regarding claim 21, KATOU teaches the apparatus of claim 15. KATOU teaches the apparatus (cleaning block 2) further comprising a liquid agitator (ultrasonic wave oscillator 201, .

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KATOU (as applied to claim 15), in further view of CHEN (US Patent 8404056).
Regarding claim 16, KATOU teaches the apparatus of claim 15.
KATOU does not explicitly teach that the apparatus further comprises (g) a controller operatively associated with said valve, said pump, said agitator drive, and said elevator drive.
CHEN teaches a sonication cleaning apparatus (abstract, fig. 1-4), just like KATOU and the present application. Thus CHEN is analogous. CHEN teaches a controller (e.g., controller 116) connected to flow control elements (col. 4 line 45-53), which can be valve(s) and pump(s) (col. 3 line 20-33). CHEN also teaches that disk holder 106 has an actuator (i.e., “drive”) that’s also electronically controlled (col. 3 line 1-4).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify KATOU to incorporate a controller operatively associated with valve(s), pump(s), and drive(s) (as taught by CHEN), with reasonable expectation of exercising electronic control over those components, for several reasons. First, automation is considered obvious. See MPEP § 2144.04.III. Second, it’s well known in the art to connect a controller to various components (e.g., valve(s), pump(s), drive(s)) of a cleaning apparatus to exercise electronic control over those components (see CHEN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, a controller incorporated into KATOU’s apparatus to connect with the valve(s), pump(s), and drive(s) would perform the same controlling/automating function as before, yielding predictable results.
Regarding claim 18, the combination of KATOU and CHEN teaches the apparatus of claim 16. CHEN teaches the controller (e.g., controller 116) can include a usage monitor (a computing device coupled to particle counter, col. 4 line 54-61).
The phrase “configured to accumulate wash liquid contamination data based a plurality of objects washed separately in the wash liquid, as each member of said plurality is identified by each unique identifier associated with each carrier platform on which each object is adhered” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural limitation. The usage monitor as taught by the combination of KATOU and CHEN is fully capable of performing this function.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KATOU and CHEN (as applied to claim 16), in further view of SWART (US Publication 20020159917).
Regarding claim 17, the combination of KATOU and CHEN teaches the apparatus of claim 16.
The combination does not explicitly teach: (h) an identifier reader operatively associated with said controller.
SWART teaches a sonication cleaning apparatus (system 1, fig. 1-8, claims 1-88), just like KATOU, CHEN, and the present application. Thus SWART is analogous. SWART teaches 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KATOU and CHEN to incorporate an identifier reader operatively associated with the controller (as taught by SWART), with reasonable expectation of inputting data. It’s well known in the cleaning art that a cleaning apparatus can have an identifier reader operatively associated with the controller (see SWART). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, the identifier reader as incorporated would perform the same data-inputting function as before, yielding predictable results.
The phrase “configured to receive information from each object to be washed as identified by a unique identifier associated with each carrier platform to which each object is adhered” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural limitation. The identifier reader (bar code reader) as taught by the combination of KATOU, CHEN, and SWART is fully capable of performing this function.
Regarding claim 19
The phrase “configured to generate a wash cycle for an object based on data for that object, as that object is identified by the unique identifier associated with the carrier platform on which that object is adhered” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural limitation. The wash cycle parameter generator as taught by the combination of KATOU, CHEN, and SWART is fully capable of performing this function.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over KATOU (as applied to claim 15), in further view of GRAY (US Publication 20070204480).
Regarding claim 22, KATOU teaches the apparatus of claim 15.
KATOU does not explicitly teach a fill sensor operatively associated with said wash vessel.
GRAY teaches a cleaning apparatus with a wash vessel and a reservoir, just like KATOU and the present application. Thus GRAY is analogous. GRAY teaches a fill sensor operatively associated with the wash vessel (level sensor 32 in cleaning chamber 12, para. 0077, fig. 1).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify KATOU to incorporate a fill sensor operatively associated with the wash vessel (as taught by GRAY), with reasonable expectation of supplying the proper amount of liquid. It’s well known in the cleaning art that a cleaning apparatus can include a level sensor for determining when to stop supplying a liquid to a tank (see GRAY at para. 0077). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their See KSR, 550 U.S. at 415-421; MPEP § 2143, A.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of KATOU and CHEN (as applied to claim 16), in further view of EVANS (US Patent 5248456).
Regarding claim 23, the combination of KATOU and CHEN teaches the apparatus of claim 16.
The combination does not explicitly teach: “a docking line connected to said reservoir, said docking line having a docking valve operatively associated therewith, said docking valve also operatively associated with said controller; and/or a distillation apparatus operatively connected to said reservoir.”
EVANS teaches a sonication cleaning apparatus, just like KATOU, CHEN, and the present application. Thus EVANS is analogous. EVANS teaches a reservoir (tank 84, fig. 3b) and a distillation apparatus operatively connected to said reservoir (still 83 connected to tank 84, fig. 3b). EVANS also teaches a docking line connected to said reservoir (pipe 89c connected to tank 84, fig. 3b), said docking line having a docking valve operatively associated therewith (valve 88b connected to pipe 89c and tank 84, fig. 3b).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KATOU and CHEN to incorporate a distillation apparatus operatively connected to said reservoir and/or a docking line connected to said reservoir (as taught by EVANS), with reasonable expectation of clean and reuse the cleaning liquid. First, because the distillation apparatus allows the cleaning liquid to be See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Moreover, it would’ve been obvious to connect such components (e.g., distillation apparatus, docking line, docking valve) with a controller so that those components can be electronically controlled and the distillation process can be automated. See MPEP § 2144.04.III.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over KATOU, in further view of WINTERS (US Patent 4353381).
Regarding claim 24, KATOU teaches an apparatus (cleaning block 2, as explained above). And as explained above, the preamble is non-limiting. That’s because the phrase “useful for washing residual resin from the surface of an object produced by stereolithography, which object is adhered to a carrier platform” only recites the purpose of intended use of the claimed invention, and the body of claim 24 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II).
As explained above, KATOU’s apparatus (cleaning block 2) comprises: 
(a) a wash vessel; 
(b) a reservoir positioned below said wash vessel; 
(c) a drain line connecting said wash vessel to said reservoir; 

(e) an object agitator, said object agitator having an agitator drive operatively associated therewith; 
(f) an elevator operatively associated with said agitator, said elevator having an elevator drive operatively associated therewith.
As explained above, the phrase “configured to receive said object adhered to said carrier platform” is interpreted as intended use. KATOU’s wash vessel (vessel 200) is fully capable of performing this function.
As explained above, the phrase “configured to contain at least sufficient wash liquid to fill said wash vessel” is interpreted as intended use. KATOU’s reservoir (vessel 203) is fully capable of performing this function.
As explained above, the phrase “on which said carrier platform can be mounted” is interpreted as intended use. KATOU’s object agitator (rotary arm 208) is fully capable of performing this function.
As explained above, the phrase “configured to lower said carrier platform into said wash vessel” is interpreted as intended use. KATOU’s elevator (swing mechanism 210) is fully capable of performing this function.
KATOU does not explicitly teach the apparatus further comprising a pneumatic pressure supply operatively associated with said reservoir.
WINTERS teaches a cleaning apparatus (see fig. 1, 2, 7, 9, 10) comprising a wash vessel (parts section 30), a reservoir (fluid reservoir section 32) below the wash vessel, a drain line (pipe member 188) connecting the wash vessel to the reservoir, just like KATOU and the present application. Thus WINTERS is analogous. WINTERS teaches a pneumatic pressure supply 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify KATOU to incorporate a pneumatic pressure supply operatively associated with said reservoir (as taught by WINTERS), with reasonable expectation of supplying liquid from the reservoir to the wash vessel. It’s well known in the cleaning art to use a pneumatic pressure supply to force out liquid from a reservoir (see WINTERS at col. 5 line 34-41, pressurized air forces cleaning fluid upwardly). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, a pneumatic pressure supply as incorporated would perform the same liquid-supplying function as before, yielding predictable results.
As an alternative ground, it would’ve been obvious to a person having ordinary skill in the art to substitute KATOU’s pump with a pneumatic pressure supply operatively associated with said reservoir (as taught by WINTERS), with reasonable expectation of supplying liquid from the reservoir to the wash vessel. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. Here, WINTERS’s pneumatic pressure supply performs the same liquid-supplying function as KATOU’s pump, and the substitution would yield predictable results.
Lastly, the phrase “with said reservoir and said drain line configured to fill said wash vessel with wash liquid through said drain line when said pneumatic pressure supply is activated” is interpreted as intended use, because it’s directed to how the apparatus is used 
Regarding claim 25, the combination of KATOU and WINTERS teaches the apparatus of claim 24. WINTERS teaches the apparatus comprises an exhaust valve operatively associated with said reservoir (valve 186 connected with fluid reservoir section 32, fig. 7, col. 5 line 34-41).
The phrase “said exhaust valve configured to be open to the atmosphere during draining of wash liquid from said wash vessel to said reservoir, and closed to the atmosphere during filling of said wash vessel with wash liquid from said reservoir” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural limitation. The exhaust valve as taught by the combination of KATOU and WINTERS is fully capable of performing this function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example:
US Publication 20020161460 to NOGUCHI (teaching a RFID system for inputting ID data and selecting cleaning program);
US Publication 20160059270 to CHEN (teaching an apparatus for cleaning a 3D-printed object);
US Publication 20020092547 to YOU (teaching an electronically-controlled pneumatic pressure supply for forcing cleaning liquid from reservoir to wash vessel).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714